DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0252114 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 

Response to Amendment
The amendment filed on 02/14/2022 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1, 7, 10 and 15 are amended.

Applicant’s amendments to claim overcome each and every 112(b) claim rejections as set forth in the Final Office Action mailed on 10/12/2021. The corresponding 112(b) claim rejections are withdrawn.
Applicant’s amendments to claim introduce new grounds of 112(b) and 112(d) claim rejections (see detail in 112 rejections).


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 15, applicant amended the claims to include limitations “wherein the guide tube has a first end and a second end, the first end and the second end being open and configured to receive the curved connector rod, wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path”, and submitted on p.9 that “none of the cited references either alone or in any reasonable combination, disclose at least this recitation”. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claim, reference Romo, which is previously cited in the rejection to claim 5, is introduced in new grounds of 
Thus, applicant’s arguments regarding the rejection of independent claim 1 and 15 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 10, applicant amended the claim to include limitations “wherein the robot arm is configured to move the end effector along an x, y, and z axes and configured for selective rotation about one or more of the x, y, and z axis and a Z Frame axis, wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of the end effector relative to the tracking device, wherein the distribution of the at least three tracking markers allows the end effector to be monitored when the end effector is tracked and rotated in a surgical field, wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path”, and submitted on p.9 that “this is neither taught nor suggested by the cited references”. Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, regarding robotic arm and specific rotation properties, Crawford does teach the robotic arm is configured to move the end-effectuator 30 “for selective rotation about one or more of the x-axis 66, y-axis 68, and z-axis 70 (such that one or more of the Cardanic Euler Angles (e.g., roll, pitch, and/or yaw) associated with the end-effectuator 
Further, for the purpose of compact prosecution, Cooper et al. (US 2014/0243852 A1; published on 08/28/2014) (hereinafter “Cooper”) is cited as pertinent art in this office action. Cooper also teaches the robotic arm is rotated about the Z Frame axis (SJC1 in Fig.5A) to move the end effector.
Second, since applicant’s amendments change the scope of claim, reference Romo, which is previously cited in the rejection to claim 5, and new reference Zhao et al. (US 2010/0168562 A1; published on 07/01/2010) (hereinafter “Zhao”) are introduced in new grounds of rejection to teach the amended claim in combination with all other cited references. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 10 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.9 rely exclusively on supposed deficiencies with the rejection of parent claim 1, 10 and 15. These remarks are moot for the same reasons detailed above.




Claim Objections
Claim 7, 8 and 10 are objected to because of the following informalities:  
Claim 7 line 3, limitation “the tracked tracking marker arrays” should read “the tracked tracking marker array”;
Claim 8 line 2, limitation “the screw head therefore matches” should read “the target screw heads therefore match”;
Claim 10 line 16, limitation “end effector” should read “end-effector”;
Claim 10 line 18, limitation “end effector” should read “end-effector”;
Claim 10 line 20 – 21, limitation “end effector” should read “end-effector”;
Claim 10 line 22, limitation “end effector” should read “end-effector”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 – 4, 8 and 10 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "each ball of the end-effector" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the clam handle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "one or more of the target screws" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the at least three tracking markers" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
In addition, regarding the limitations "the at least three tracking markers" in line 18, line 20 and line 22, it is unclear the above at least three tracking markers are newly introduced different tracking markers or the same tracking markers of the plurality of tracking markers introduced in claim 10 line 4 – 5.


Claim 15 recites the limitation "the curved connector rod" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Therefore, claim 2, 8, 10, 15 and all corresponding dependent claim 3, 4, 11 – 14 and 16 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 5 recites limitation “wherein the curved passage is defined by a plurality of linear bearings positioned within the guide tube”, and is dependent on claim 1. However, parent claim 1 already recites limitation “wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path” which carries the same meaning of the same structural that is recited in claim 5. Thus, claim 5 fails to further limit the subject matter of parent claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2 and 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter "Crawford") in view of Flatt et al. (US 2016/0242861 A1; published on 08/25/2016) (hereinafter “Flatt”), Prisco et al. (US 2011/0071542 A1; published on 03/24/2011) (hereinafter “Prisco”), Foley et al. (US 2005/0085714 A1; published on 04/21/2005) (hereinafter "Foley") and Romo et al. (US 2014/0379000 A1; published on 12/25/2014) (hereinafter "Romo").

Regarding claim 1, in the embodiment of Fig.1 and Fig.71, Crawford teaches a surgical robot system ("Referring now to FIGS. 1 and 35A, some embodiments include 
a robot having a robot base ("… the surgical robot 15 can comprise … and a housing 27." [0120]; Fig.1), a robot arm coupled to the robot base ("… the housing 27 can comprise a robot arm 23 …" [0120]; see Fig.1, arm 23 is coupled to housing 27), and an end-effector coupled to the robot arm ("… and an end-effectuator 30 coupled to the robot arm 23 …" [0120]), the end-effector having a guide tube defining a curved passage therethrough ("FIG. 71A illustrates a robot end-effectuator 30 coupled with a curved guide tube 7400 … and then fed through a guide tube 7400 with the same radius of curvature." [0481]; Fig.71A), the curved passage having a central axis extending along a constant radius curvature ("… a very non-compliant wire or tool 7410 can be manufactured in the shape of an arc with a specific radius of curvature, and then fed through a guide tube 7400 with the same radius of curvature." [0481]), the end-effector having at least one tracking marker ("… the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light." [0133]);
a curved connector rod having a centerline extending along a constant radius curvature equal to the constant radius curvature of the guide tube central axis such that the curved connector rod is extendable through the guide tube ("… a very non-compliant wire or tool 7410 can be manufactured in the shape of an arc with a specific radius of curvature, and then fed through a guide tube 7400 with the same radius of curvature." [0841]); and

wherein the robot is configured to position the end-effector ("… the end-effectuator 30 can be a tubular element {for example a guide tube 50} that is positioned at a desired location with respect to, for example, a patient's 18 spine to facilitate the performance of a spinal surgery. In some embodiments, the guide tube 50 can be aligned with the z axis 70 defined by a corresponding robot motor 160 ..." [0124]; "By knowing the orientation of the guide tube 7400 {i.e. substantially the same as wire or tool 7410}, computerized planning can be used to predict where the wire or tool 7410 would end up as it traveled through tissue." [0481]; see the desired path as dashed line 7420 in Fig.71A),
wherein the guide tube has a first end and a second end, the first end and the second end being open ("FIG. 71A illustrates a robot end-effectuator 30 coupled with a curved guide tube 7400 … and then fed through a guide tube 7400 with the same radius of curvature." [0481]; see Fig.71A, the first end, second end and the open is inherent structural of any tube) and configured to receive the curved connector rod ("… a very non-compliant wire or tool 7410 can be manufactured in the shape of an arc with a specific radius of curvature, and then fed through a guide tube 7400 with the same radius of curvature." [0841]).

However, in the same field of endeavor, Flatt teaches the end-effector is removably coupled to the robot arm (“The kinematic coupling allows the end effector EE to be readily released from and rejoined to the robotic arm R at the same location.” [0090]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic arm and end-effector as taught by Crawford with the preloading mechanism to clamp robotic arm and end-effector together as taught by Flatt. Doing so would make it possible to “provide a kinematic coupling between the first and second surgical components through the protective covering” (see Flatt; [0007]).
Crawford in view of Flatt fails to explicitly teach a surgical instrument having a corresponding constant radius curvature and including a rigid curved outer shaft, a flexible inner shaft disposed in the outer shaft and a surgical tip at a distal end of the inner shaft for rotation with the inner shaft; wherein the central axis extends along a screw hole curved path, wherein the guide tube defines a through passage having a 
However, in the same field of endeavor, Prisco teaches a surgical instrument (“… a passively flexible surgical instrument.” [0089]) having a corresponding constant radius curvature (“… middle section 1004 b is curved 60 degrees with a 5-inch bend radius.” [0131]) and including a rigid curved outer shaft (“Curved cannula 416 a is, in one implementation, a rigid, single piece cannula.” [0090]), a flexible inner shaft disposed in the outer shaft (“… instrument 402 a's flexible shaft 406 a extends through curved cannula 416 a's central channel 422 a …” [0090]) and a surgical tip at a distal end of the inner shaft for rotation with the inner shaft (“… extends through curved cannula … a distal portion of flexible shaft 406 a and end effector 408 a extend beyond cannula 416 a's distal end 420 a …” [0090]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end-effector holding guide tube for surgical tool as taught by Crawford to incorporate the surgical instrument as taught by Prisco. By providing the specific instrument in combination with the operation of end effector, it is possible to “cause instrument 402 a and curved cannula 416 a to move in pitch and yaw around remote center of motion 426 located along cannula 416 a, which is typically placed at an incision in the patient's body wall”, and being able to insert and withdraw instrument in and out (see Prisco; [0090]).
Crawford in view of Flatt and Prisco fails to explicitly teach wherein the central axis extends along a screw hole curved path, wherein the guide tube defines a through 
However, in the same field of endeavor, Foley teaches a navigation computer define that the central axis extends along a screw hole curved path ("It may assist in determining an appropriate path of the rod 92 through the screws 206, 220, and 240. ..." [0143]; "… an entry point 258 may be selected or determined with the navigation computer 24 …” [0144]; see the curved path in Fig.11B and 12A)
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic operation of curved tool as taught by Crawford with the navigation computer for tool navigation with specific path establishment as taught by Foley. Doing so would make it possible "to navigate the connector relative to the plurality of screws such that a selected position, which may be a substantially complex position, of the connector can be achieved" (see Foley; [0154]).
Crawford in view of Flatt, Prisco and Foley fails to explicitly teach wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path.
However, in the same field of endeavor, Romo teaches wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path ("In bending flexure 300, the ribs 302 may be used to convey a control lumen through extruded eyelets 303 that run through every single one of the ribs 301. A central lumen 304 that passes longitudinally through the solid portion of bending flexure 300 may be used for other purposes, such as a working channel for tools ..." [0040]; see Fig.3 and Fig.4B, the ribs 302 are interpreted as linear 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the guide tube as taught by Crawford with the flexible bending tube as taught by Romo. By providing the rib structure with lumen inside, it is possible “to articulate the structure and manipulate the end effector, such as a pull wire in a control lumen” in designed direction (see Romo; [0044]).

Regarding claim 2, Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 1, and Crawford further teaches wherein the curved passage is defined by a curved through hole extending through the guide tube (“... with a curved guide tube 7400 for use with a curved or straight wire or tool 7410 …" [0481]; through hole is inherent property of a tube).
In addition, Flatt teaches wherein the end-effector is removably coupled to the robot arm (“The kinematic coupling allows the end effector EE to be readily released from and rejoined to the robotic arm R at the same location.” [0090]) via a magnetically-assisted kinematic coupling (“… the first mounting portion, having the contact surfaces of the receptacles integrated therein for kinematic coupling, could comprise magnets to hold the balls against the contact surfaces in the first mounting portion until the second mounting portion engages the first mounting portion.” [0183]);
once the preload force is applied, the balls 228 become seated in the receptacles 230, 232, 234, 236, 238, 240.” [0131]) when the clamp handle is in a closed position (“… away from the latch hook 283 {now engaging the second catch 306} … and applies the preload force onto the load member 280 via the shoulder 317.” [0130]; the rotating of lever 346 causes the engaging of catch 306 which is interpreted as the closed position).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic arm and end-effector as taught by Crawford with the preloading mechanism to clamp robotic arm and end-effector together as taught by Flatt. Doing so would make it possible to “provide a 

Regarding claim 4, Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 2, and Crawford further teaches wherein the through hole has a configuration distinct from the cross-sectional shape of the curved connector rod ("… the radial position of the curved needle 7410 can be determined by ... or through a non-circular cross-section of the straight guide tube and curved needle 7410 {for example, square cross-section of each}." [0482]; the cross-sectional shape of medical needle is round).

Regarding claim 5, Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 1, and there is no more limitation further limits the subject matter of parent claim 1 (see 112d rejection).

Regarding claim 6, Crawford in view of Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 2, and teaches all claim limitations, as applied in claim 1, and Foley further teaches wherein the system is configured to calculate the screw hole curved path ("It may assist in determining an appropriate path of the rod 92 through the screws 206, 220, and 240. ..." [0143]; "… an entry point 258 may be selected or determined with the navigation computer 24 …” [0144]; see the curved path in Fig.11B and 12A).


Regarding claim 7, Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 6, and Foley further teaches wherein the camera is configured to track ("Each of the tracking elements 110, 112, and 114 may be detected by the optical detector 22 ..." [0067]; in the art of navigation, optical detector is equivalent to camera) tracking a marker array temporarily attached to target screw heads ("… the localizer 104 includes the tracking element 110 that is operably affixed to an extender or positioning element 116. The extender 116 generally interconnects with the screw 82 through any appropriate means." [0068]; Fig.4A) and to calculate the screw hole curved path based on the tracked tracking marker arrays ("… the detector 22 may detect the tracking points 120, 122, 124 and determine the position of the screw 82 using the information …" [0071]; "… the third member can be guided to align the third member according to a characteristic of a fourth member. For example, as discussed herein, if the third member is a screw, the third screw may be positioned distally and proximally to ensure that the fourth member, that may include the connector 88, may be positioned relative to each of the three members in a selected orientation." [0093]; see Fig.6 and Fig.11B).


Regarding claim 8, Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 7, and Foley further teaches wherein the system is configured to direct adjustment of one or more of the target screws such that the screw head thereof matches the screw hole curved path ("… the third member can be guided to align the third member according to a characteristic of a fourth member. For example, as discussed herein, if the third member is a screw, the third screw may be positioned distally and proximally to ensure that the fourth member, that may include the connector 88, may be positioned relative to each of the three members in a selected orientation." [0093]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic operation of curved tool as taught by Crawford with the individual member position adjustment as taught by Foley. Doing so would make it possible "to ensure that the fourth member, that may include the 

Regarding claim 9, Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 1, and Crawford further teaches wherein the guide tube is rotationally adjustable relative to the end-effector to provide an additional degree of freedom in aligning the guide tube central axis extends with the screw hole curved path ("… an end-effectuator 30 that is configured to raise and lower surgical instrument 35 along a substantially vertical axis, which can be a secondary movable axis 64, referred to as “Z-tube axis 64”. In some embodiments, the orientation of the guide tube 50 can be initially aligned with z-axis 70, but such orientation can change in response to changes in roll 62 and/or pitch 60." [0141]; see Fig.6, 7 and 35B).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Flatt, Prisco, Foley and Romo, as applied in claim 2, and further in view of Biedermann et al. (US 2015/0173810 A1; published on 06/25/2015) (hereinafter "Biedermann").

Regarding claim 3, Crawford in view of Flatt, Prisco, Foley and Romo teaches all claim limitations, as applied in claim 2, except wherein the through hole has a configuration which complements the cross-sectional shape of the curved connector rod.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the guide tube as taught by Crawford with the rod guide as taught by Biedermann. Doing so would make it possible to prove tight guide of rod movement so that "a secure insertion is improved since the operator may have full control over the insertion process" (see Biedermann; [0086]).


Claim 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Flatt, Kwon (WO 2014/010760 A1; published on 01/16/2014), Zhao et al. (US 2010/0168562 A1; published on 07/01/2010) (hereinafter “Zhao”) and Romo.

Regarding claim 10, in the embodiment of Fig.1, 35 and 71, Crawford teaches a surgical robot system ("Referring now to FIGS. 1 and 35A, some embodiments include a surgical robot system 1 …" [0120]; "FIG. 71A illustrates a robot end-effectuator 30 …" [0481]) comprising:
a robot having a robot base ("… the surgical robot 15 can comprise … and a housing 27." [0120]; Fig.1), a robot arm coupled to the robot base ("… the housing 27 can comprise a robot arm 23 …" [0120]; see Fig.1, arm 23 is coupled to housing 27), on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light." [0133]);
a curved connector rod having a centerline extending along a constant radius curvature ("… a very non-compliant wire or tool 7410 can be manufactured in the shape of an arc with a specific radius of curvature ..." [0841]);
the guide tube is rotatably secured relative to the end-effector ("… an end-effectuator 30 that is configured to raise and lower surgical instrument 35 along a substantially vertical axis, which can be a secondary movable axis 64, referred to as “Z-tube axis 64”. In some embodiments, the orientation of the guide tube 50 can be initially aligned with z-axis 70, but such orientation can change in response to changes in roll 62 and/or pitch 60." [0141]; see Fig.6, 7 and 35B); and
at least one camera able to detect the plurality of tracking markers on the end-effector ("… the light emitted from and/or reflected by the markers can be read by cameras …" [0133]);
wherein the robot is configured to position the end-effector with the central axis of the guide tube at a desired location ("… the end-effectuator 30 can be a tubular element {for example a guide tube 50} that is positioned at a desired location with respect to, for example, a patient's 18 spine to facilitate the performance of a spinal surgery. In some 
wherein the robot arm is configured to move the end effector (“… as shown in FIG. 1, the robot arm 23 that can be positioned above the body of the patient 18, with the end-effectuator 30 …” [0127]) along an x, y, and z axes (“… the utilization of a robot 15 that is capable of moving the end-effectuator 30 along x-, y-, and z-axes {see 66, 68, 70 in FIG. 35B}.” [0125]) and configured for selective rotation about one or more of the x, y, and z axis and a Z Frame axis (“… the end-effectuator 30 can be configured for selective rotation about one or more of the x-axis 66, y-axis 68, and z-axis 70 {such that one or more of the Cardanic Euler Angles {e.g., roll, pitch, and/or yaw} associated with the end-effectuator 30 can be selectively controlled}.” [0126]; see Fig.35B, z axis 70 is also the Z Frame axis),
wherein the distribution of the at least three tracking markers allows the end effector to be monitored (“… the light emitted from and/or reflected by the markers can be read by cameras {for example with cameras 8200 shown in FIG. 81} and/or optical sensors and the location of the object can be calculated through triangulation methods {such as stereo-photogrammetry}.” [0133]) when the end effector is tracked and rotated in a surgical field (by using the term “when”, the above language is intended use of claimed apparatus, therefore does not differentiate the claimed invention from cited prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. see MPEP 2111. In addition, the tracking system as taught by Crawford is capable of tracking the position of end effector all the time which include the time recited in above limitation; see also Crawford [0009], [0358]).
Crawford fails to explicitly teach the end-effector is removably coupled to the robot arm; an arc inserter tool comprising a hub and a connector arm, the hub positionable with respect to the guide tube such that the arc inserter tool is rotatably secured at a pivot point located on the hub, the connector arm extending from the hub to a distal end configured to connect with the curved connector rod; and wherein rotation of the arc inserter tool moves the curved connector rod over a radial path; wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of the end effector relative to the tracking device, wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path.
However, in the same field of endeavor, Flatt teaches the end-effector is removably coupled to the robot arm (“The kinematic coupling allows the end effector EE 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic arm and end-effector as taught by Crawford with the preloading mechanism to clamp robotic arm and end-effector together as taught by Flatt. Doing so would make it possible to “provide a kinematic coupling between the first and second surgical components through the protective covering” (see Flatt; [0007]).
Crawford in view of Flatt fails to explicitly teach an arc inserter tool comprising a hub and a connector arm, the hub positionable with respect to the guide tube such that the arc inserter tool is rotatably secured at a pivot point located on the hub, the connector arm extending from the hub to a distal end configured to connect with the curved connector rod; and wherein rotation of the arc inserter tool moves the curved connector rod over a radial path; wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of the end effector relative to the tracking device, wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path.
However, in the same field of endeavor, Kwon teaches an arc inserter tool ("… the transfer unit 130 may include …" [0041]; Fig.4 – 8) comprising a hub ("… a housing 131 …" [0041]) and a connector arm ("… and moves the rod inserter 120 along a predetermined trajectory." [0041]), the hub positionable with respect to the guide tube 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic controlled instrument as taught by Crawford with the connector rod transfer unit as taught by Kwon. Doing so would make it possible to "precisely control the movement of the rod insert while improving convenience and preventing soft tissue damage" (see Kwon; [0021]).
Crawford in view of Flatt and Kwon fails to explicitly teach wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable 
However, in the same field of endeavor, Zhao teaches wherein the at least three tracking markers is positioned around the surface of end effector (“… and the surgical tools 26 {e.g., the end effectors 66} can” [0087]; here the tool is equivalent to end effectors; “… tools 146 employing the marker design 140 … The marker design 140 of FIG. 12A includes three groups of identical patterns 142 that can be placed at 120-degree intervals around a tool shaft.” [0103]; see Fig.12) so that a tracking device placed away from the surgical field and facing toward the robot arm (“Patient Side Cart 22 shown provides for the manipulation of three surgical tools 26 and an imaging device 28, such as a stereoscopic endoscope used for the capture of images of the site of the procedure.” [0087]; see position in Fig.1) is viewable to the at least three of the markers (“In step 102, one or more images of the tool and marker are captured. The captured image(s) can be a single image obtained through the use of a mono-vision imaging device or stereo images obtained with a stereo-vision imaging device, such as a stereo endoscope.” [0092]) through a range of common orientations of the end effector relative to the tracking device (“Images of the surgical site can include images of distal ends of the surgical tools 26 when they are positioned within the field of view of the imaging device 28.” [0087], within the field of view means the common orientations of the tool as the end effector to the imaging device).

Crawford in view of Flatt, Kwon and Zhao fails to explicitly teach wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path.
However, in the same field of endeavor, Romo teaches wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path ("In bending flexure 300, the ribs 302 may be used to convey a control lumen through extruded eyelets 303 that run through every single one of the ribs 301. A central lumen 304 that passes longitudinally through the solid portion of bending flexure 300 may be used for other purposes, such as a working channel for tools ..." [0040]; see Fig.3 and Fig.4B, the ribs 302 are interpreted as linear bearings; according to the definition in mechanics, a bearing is a machine element that constrains relative motion to only the desired motion; in this case, the ribs 302 only allow the longitudinal movement of tools such as guidewire or grasper, and therefore is structural and functional equivalent to the linear bearings).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the guide tube as taught by Crawford with the flexible bending tube as taught by Romo. By providing the rib structure with 

Regarding claim 11, Crawford in view of Flatt, Kwon, Zhao and Romo teaches all claim limitations, as applied in claim 10, and Kwon further teaches wherein the connector arm is configured such that the radial path has a first radius equal to the radius of the constant radius curvature ("The rod inserter may have an arc shape having a predetermined curvature, and the teeth may be arranged in an arc shape corresponding to the rod inserter." [0015]; "The rod inserter has an arc shape having a constant curvature." claim 3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic controlled instrument as taught by Crawford with the rod inserter as taught by Kwon. By providing the tool with predetermined curvature, it is possible to make the rod “movable along a predetermined trajectory, for example, an arc trajectory” (see Kwon; [0038]), and therefore to "precisely control the movement of the rod insert while improving convenience and preventing soft tissue damage" (see Kwon; [0021]).

Regarding claim 12, Crawford in view of Flatt, Kwon, Zhao and Romo teaches all claim limitations, as applied in claim 11, and Kwon further teaches wherein the desired location is spaced from a target screw path by a distance equal to the first radius ("The rod inserter 13 is connected to the support body 11 via the rotating arm 15 as shown in FIGS. 2 and 3. That is, the rod inserter 13 is provided to be rotatable with respect to the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic controlled instrument as taught by Crawford with the connector rod transfer unit as taught by Kwon. By moving the rod inserter “along a predetermined trajectory” (see Kwon; [0010]), it is possible to "precisely control the movement of the rod insert while improving convenience and preventing soft tissue damage" (see Kwon; [0021]).

Regarding claim 13, Crawford in view of Flatt, Kwon, Zhao and Romo teaches all claim limitations, as applied in claim 10, and Kwon further teaches wherein the arc inserter tool is configured for manual rotation relative to the end-effector ("The rod inserter 13 allows the operator to apply the force directly by hand to move the rod inserter 13 along a predetermined trajectory …" [0010]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic controlled instrument as taught by Crawford with the connector rod transfer unit as taught by Kwon. By “precisely moving the rod inserter It is to provide a minimally invasive surgical device for spinal fixation that can be controlled” (see Kwon; [0012]).

Regarding claim 14, Crawford in view of Flatt, Kwon, Zhao and Romo teaches all claim limitations, as applied in claim 10, and Crawford further teaches wherein the robot 
And Kwon further teaches wherein the motor is configured to control rotation of the arc inserter tool relative to the end-effector ("… a signal for controlling the rotation direction of the driving motor 135, and the like … the drive motor 135 rotates in the forward direction {for example, clockwise}, so that the rod inserter 120 has a screw insertion tube {as shown in FIG. 8} It moves in the direction approaching the rod through groove ..." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic controlled instrument as taught by Crawford with the connector rod transfer unit as taught by Kwon. By using the drive motor having “sufficient torque performance to overcome the resistance caused by the soft tissue” (see Kwon; [0044]), it is possible “to adjust the moving distance of the rod inserter” (see Kwon; [0045]) and therefore "precisely control the movement of the rod insert while improving convenience and preventing soft tissue damage" (see Kwon; [0021]).


Claim 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Flatt, Prisco and Romo.

Regarding claim 15, in the embodiment of Fig.1, 35 and 71, Crawford teaches a surgical robot system ("Referring now to FIGS. 1 and 35A, some embodiments include 
a robot having a robot base ("… the surgical robot 15 can comprise … and a housing 27." [0120]; Fig.1), a robot arm coupled to the robot base ("… the housing 27 can comprise a robot arm 23 …" [0120]; see Fig.1, arm 23 is coupled to housing 27), and an end-effector coupled to the robot arm ("… and an end-effectuator 30 coupled to the robot arm 23 …" [0120]), the end-effector having a guide tube with a central axis extending along a constant radius curvature ("FIG. 71A illustrates a robot end-effectuator 30 coupled with a curved guide tube 7400 … and then fed through a guide tube 7400 with the same radius of curvature." [0481]; Fig.71A), the end-effector having at least one tracking marker ("… the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light." [0133]);
an instrument having a corresponding constant radius curvature ("… a very non-compliant wire or tool 7410 can be manufactured in the shape of an arc with a specific radius of curvature, and then fed through a guide tube 7400 with the same radius of curvature." [0841]), the instrument further including at least one array extending from the instrument with a plurality of tracking markers attached thereto ("… the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light." [0133]); and

Crawford fails to explicitly teach the end-effector is removably coupled to the robot arm; the instrument including a rigid curved outer shaft, a flexible inner shaft disposed in the outer shaft and a surgical tip at a distal end of the inner shaft for rotation with the inner shaft; wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path.
However, in the same field of endeavor, Flatt teaches the end-effector is removably coupled to the robot arm (“The kinematic coupling allows the end effector EE to be readily released from and rejoined to the robotic arm R at the same location.” [0090]); 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic arm and end-effector as taught by Crawford with the preloading mechanism to clamp robotic arm and end-effector together as taught by Flatt. Doing so would make it possible to “provide a kinematic coupling between the first and second surgical components through the protective covering” (see Flatt; [0007]).
Crawford in view of Flatt fails to explicitly teach the instrument including a rigid curved outer shaft, a flexible inner shaft disposed in the outer shaft and a surgical tip at a distal end of the inner shaft for rotation with the inner shaft; wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end-effector holding guide tube for surgical tool as taught by Crawford to incorporate the surgical instrument as taught by Prisco. By providing the specific instrument in combination with the operation of end effector, it is possible to “cause instrument 402 a and curved cannula 416 a to move in pitch and yaw around remote center of motion 426 located along cannula 416 a, which is typically placed at an incision in the patient's body wall”, and being able to insert and withdraw instrument in and out (see Prisco; [0090]).
Crawford in view of Flatt and Prisco fails to explicitly teach wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved connector rod to follow the curved path.
However, in the same field of endeavor, Romo teaches wherein the guide tube defines a through passage having a plurality of linear bearings to constrain the curved 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the guide tube as taught by Crawford with the flexible bending tube as taught by Romo. By providing the rib structure with lumen inside, it is possible “to articulate the structure and manipulate the end effector, such as a pull wire in a control lumen” in designed direction (see Romo; [0044]).

Regarding claim 16, Crawford in view of Flatt, Prisco and Romo teaches all claim limitations, as applied in claim 15, and Crawford further teaches wherein a computer (“… the memory of the control device {computer 100 for example} can store software for performing the calculations and/or analyses required to perform many of the surgical method steps set forth herein.” [0124]) of the robot determines the position of the instrument relative to the guide tube ("… the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light … the light 

Regarding claim 17, Crawford in view of Flatt, Prisco and Romo teaches all claim limitations, as applied in claim 15, and Crawford further teaches wherein a computer (“… the memory of the control device {computer 100 for example} can store software for performing the calculations and/or analyses required to perform many of the surgical method steps set forth herein.” [0124]) of the robot positions the end-effector (“… involves the utilization of a robot 15 that is capable of moving the end-effectuator 30 along x-, y-, and z-axes …” [0125]; “… the end-effectuator 30 can be configured for selective rotation about one or more of the x-axis 66, y-axis 68, and z-axis 70 …” [0126]; the positioning path is configured in six degree of freedom) such that the guide tube guides movement of the instrument over a non-linear path (see the curved path of instrument in Fig.71A).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Flatt, Prisco and Romo, as applied in claim 15, and further in view of Reed et al. (US 2006/0264963 A1; published on 11/23/2006) (hereinafter "Reed").


However, in the same field of endeavor, Reed teaches wherein the at least one tracking marker array includes two arrays ("… are situated at a fixed distance 12 away from a reference star 20, which includes three marker spheres 20 a, 20 b and 20 c." [0029]; "An indicator 50, to which the marker 30 is attached … such that indicator 50 participates in the movement of the threaded rod 44. The position of the indicator 50 in the gap …" [0033]) extending from the instrument with each array extending in a different plane at a fixed angle relative to each other (see Fig.3, marks 20 are tracked in the vertical plane and markers 30 are tracked in the horizontal plane defined by arm 70a and 70b).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument integrated with tracking markers as taught by Crawford with the additional movable marker as taught by Reed. By tracking two different sets of markers, it is possible to provide a navigation system that "allows not only the distance between the spreading fingers to be determined by detecting the markers but, also the absolute position of the spreading fingers in a space monitored by cameras to be determined" (see Reed; [0010]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Flatt, Prisco and Romo, as applied in claim 15, and further in view of Kostrzewski et al. (US 2015/0196365 A1; published on 07/16/2015) (hereinafter "Kostrzewski").

Regarding claim 19, Crawford in view of Flatt, Prisco and Romo teaches all claim limitations, as applied in claim 15, except wherein the guide tube is removably supported with respect to the end-effector.
However, in the same field of endeavor, Kostrzewski teaches wherein the guide tube is removably supported with respect to the end-effector ("End effector 314 is configured to releasably hold a surgical tool and allows the surgical tool to be removed and replaced with another tool …" [0098]; "... the robot end effector 1108 is a surgical tool connector that is attached to a surgical tool guide 1110." [0122]; "After drilling through the tool guide, the surgeon detaches the tool guide and moves the robot away …" [0162]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector and guide tube as taught by Crawford with the end effector and detachable tool guide as taught by Kostrzewski. Doing so would make it possible to "allow the surgical tools to be swapped without re-registration, or with automatic or semi-automatic re-registration of the position of the end-effector" (see Kostrzewski; [0073]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Flatt, Prisco and Romo, as applied in claim 19, and further in view of Foley.

Regarding claim 20, Crawford in view of Flatt, Prisco and Romo teaches all claim limitations, as applied in claim 19, and Crawford further teaches each guide tube has a constant radius of curvature and a complementary instrument for each guide tube ("… a very non-compliant wire or tool 7410 can be manufactured in the shape of an arc with a specific radius of curvature, and then fed through a guide tube 7400 with the same radius of curvature." [0481]).
Crawford in view of Flatt, Prisco and Romo fails to teach a complementary instrument for different constant radius.
However, in the same field of endeavor, Foley teaches a complementary instrument for different constant radius ("The connector 88 is selected from a plurality of connectors having various characteristics … Each of the connectors, 92, 94, 96 may define different or same arcs or radii." [0065]; here each connector will require different guide tube as taught by Crawford).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the guide tube and rod pairs as taught by Crawford with the multiple connectors having different radii as taught by Foley. Doing so would make it possible that "a complex geometry, such as a constrained geometry, can be easily achieved by use of the presently described invention" (see Foley; [0156]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cooper et al. (US 2014/0243852 A1; published on 08/28/2014) teach that the robotic arm is rotated about the Z Frame axis (SJC1 in Fig.5A) to move the end effector.

Swinehart et al. (US 2011/0245805 A1; published on 10/06/2011) teach a curved cannula tube with multiple linear bearing contact patches.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793